94 N.Y.2d 939 (2000)
731 N.E.2d 153
709 N.Y.S.2d 497
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
PETER G. LETENDRE, Appellant.
Court of Appeals of the State of New York.
Decided April 13, 2000.
*940 Richard V. Manning, Parishville, for appellant. Respondent precluded.
Before: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed. Defendant *941 was convicted at a second trial of three counts of arson in the third degree (see, People v Letendre, 247 AD2d 796). The Appellate Division, on the second appeal before that court, affirmed the judgment of conviction (People v Letendre, 264 AD2d 943). The Justice dissenting from that decision then granted defendant leave to appeal.
The finding of probable cause made by the Appellate Division on the appeal now before us involves a mixed question of law and fact. Because there is support for the conclusion made by both lower courts, the probable cause issue is beyond this Court's power to review in this case. We have examined defendant's other contentions and conclude that they are without merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.